DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 23 November 2020.
Claims 1-20 are under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,856,240 (the ‘240 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘240 Patent by eliminating the elements and their functions as set forth below.

Claim 1 of the Instant Application
Claim 1 of the ‘240 Patent
1. A method comprising transmitting by a wireless device, a Type 2 power headroom value, for a primary cell, in response to a physical uplink control channel (PUCCH) secondary cell being activated.

1. A wireless device comprising: 

one or more processors; and 

memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 

receive a first parameter indicating whether simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmission is configured for a primary cell of a plurality of cells, the plurality of cells comprising the primary cell and a PUCCH secondary cell; 

based on the first parameter and the PUCCH secondary cell being deactivated, transmit a first power headroom (PH) report comprising a first Type 2 PH field for the primary cell; and 

independent of the first parameter and based on the PUCCH secondary cell being activated, transmit a second PH report comprising a second Type 2 PH field for the primary cell.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘240 Patent by essentially reciting the bold text of claim 1 of the ‘240 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.
Claims 11 and 20 recite substantially identical subject matter and are thus similarly rejected.
Claims 2-10 and 12-19 are substantially disclosed by the remaining claims of the ‘240 Patent.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,652,840 (the ‘840 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘840 Patent by eliminating the elements and their functions as set forth below.

Claim 1 of the Instant Application
Claim 1 of the ‘840 Patent
1. A method comprising transmitting by a wireless device, a Type 2 power headroom value, for a primary cell, in response to a physical uplink control channel (PUCCH) secondary cell being activated.

1. A method comprising: 

receiving, by a wireless device, a first parameter indicating whether simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmission is configured for a primary cell of a plurality of cells, the plurality of cells comprising the primary cell and a PUCCH secondary cell; 

based on the first parameter and the PUCCH secondary cell being deactivated, transmitting a first power headroom (PH) report comprising a first Type 2 PH field for the primary cell; and 

independent of the first parameter and based on the PUCCH secondary cell being activated, transmitting a second PH report comprising a second Type 2 PH field for the primary cell.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘840 Patent by essentially reciting the bold text of claim 1 of the ‘840 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.
Claims 11 and 20 recite substantially identical subject matter and are thus similarly rejected.
Claims 2-10 and 12-19 are substantially disclosed by the remaining claims of the ‘840 Patent.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,194,406 (the ‘406 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘406 Patent by eliminating the elements and their functions as set forth below.

Claim 1 of the Instant Application
Claim 1 of the ‘406 Patent
1. A method comprising transmitting by a wireless device, a Type 2 power headroom value, for a primary cell, in response to a physical uplink control channel (PUCCH) secondary cell being activated.

1. A method comprising: 

receiving, by a wireless device, at least one message comprising: 

a first parameter indicating whether simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmission is configured for a primary cell; and 

a second parameter indicating whether simultaneous PUCCH and PUSCH transmission is configured for a PUCCH secondary cell (SCell); and 

transmitting a power headroom (PH) report, wherein: 

in response to the PUCCH SCell being activated, the PH report comprises a first Type 2 PH field for the primary cell and a second Type 2 PH field for the PUCCH SCell, independent of whether simultaneous PUCCH and PUSCH transmission is configured or not configured for the primary cell or the PUCCH SCell; and 

in response to the PUCCH SCell being deactivated and simultaneous PUCCH and PUSCH transmission being configured for the primary cell, the PH report comprises the first Type 2 PH field for the primary cell and no PH field for the PUCCH SCell.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘406 Patent by essentially reciting the bold text of claim 1 of the ‘406 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.
Claims 11 and 20 recite substantially identical subject matter and are thus similarly rejected.
Claims 2-10 and 12-19 are substantially disclosed by the remaining claims of the ‘406 Patent.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al (US Pub. 2016/0150485).
Regarding claim 1, Yi discloses a method comprising transmitting by a wireless device, a Type 2 power headroom value, for a primary cell, in response to a physical uplink control channel (PUCCH) secondary cell being activated (para. 118, if simultaneous PUCCH-PUSCH transmission is supported for serving cells other than PCell, the PHR should be changed to reflect this aspect; para. 132, if DC is configured, when Type 2 PH is reported for the PSCell; para. 68, 133, in DC (dual connectivity between Master Cell Group and Secondary Cell Group), the PHR includes PH information of all activated cells, accordingly if simultaneous PUCCH-PUSCH transmission is configured for PCell or PSCell, the MeNB or the SeNB will receive the extended PHR MAC CE including Type 2 PH of PCell or PSCell).

Regarding claim 2, Yi further discloses wherein the transmitting comprises transmitting a power headroom report (para. 118, PHR).

Regarding claim 3, Yi further discloses, wherein the power headroom report comprises the Type 2 power headroom value in response to the PUCCH secondary cell being activated (para. 133, the PHR includes PH information of all activated cells).

Regarding claim 4, Yi further discloses further comprising receiving, before the transmitting by the wireless device, a first parameter indicating simultaneous PUCCH and physical uplink shared channel (PUSCH) transmission is not configured for the primary cell of a plurality of cells, wherein the plurality of cells comprise the primary cell and the PUCCH secondary cell (fig. 6; para. 116, 118, support of PUCCH-PUSCH transmission).

Regarding claim 5, Yi further discloses wherein during the transmitting, the primary cell is not configured with the simultaneous PUCCH and PUSCH transmission (para. 127, 128).

Regarding claim 6, Yi further discloses further comprising: receiving, before the transmitting by the wireless device, a first parameter indicating whether simultaneous PUCCH and PUSCH transmission is configured for the primary cell of a plurality of cells, the plurality of cells comprising the primary cell and the PUCCH secondary cell; and wherein a power headroom report comprises, independent of the first parameter, the Type 2 power headroom value (para. 121, each eNB independently configures simultaneous PUCCH-PUSCH transmission on PCell and PSCell).

Regarding claim 8, Yi further discloses receiving an activation command indicating activation of the PUCCH secondary cell prior to the transmission of the Type 2 power headroom value (para. 65).

Regarding claim 9, Yi further discloses further comprising: 
measuring, by the wireless device, one or more path loss values employing signals received on one or more pathloss reference cells (para. 101, change in path loss); and 
determining one or more values of the power headroom report employing the one or more path loss values (fig. 12; para. 99, 101, a power headroom report can be triggered ... due to a change in path loss). 

Regarding claim 10, Yi further discloses wherein the power headroom report comprises one or more Type 1 power headroom values (fig. 12, PH(Type1, PCell); para. 117).

Claim 11 recites a wireless device corresponding to the method of claim 1, and is thus similarly rejected..

	Claims 12-6 and 18-19 recite substantially identical subject matter as recited in claims 2-9, respectively, and are thus similarly rejected.

Claim 20 recites a system comprising: 
a base station; and 
a wireless device corresponding to the wireless device of claim 11, and is thus usimilarly rejected. It is noted that Yi discloses a asystem (fig. 6) comprising: a base station (fig. 6, MeNB, SeNB), inter alia.

Claims 1, 11, and 20 are alternately rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US Pub. 2016/0262118).
Regarding claims 1, 11, and 20, Kim discloses a method comprising transmitting by a wireless device, a Type 2 power headroom value, for a primary cell, in response to a physical uplink control channel (PUCCH) secondary cell being activated (para. 131, 266, calculating Pcell Type 2 PH).

Allowable Subject Matter
Claims 7 anda 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468